Citation Nr: 1824994	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for coronary artery disease (CAD), status post coronary artery bypass graft (CABG) associated with herbicide exposure, higher than 10 percent prior to May 23, 2011, and higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to June 1969.  He also had periods of active duty for training in the Army National Guard from May 1992 to September 1992, October 1992 to April 1993, and April 1993 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which implemented the Board's January 2011 grant of service connection for CAD as "service connection for CAD status post CABG, associated with herbicide exposure" [hereinafter referred to as CAD], and assigned a rating of 10 percent, effective December 1, 2004.  In a June 2014 Decision Review Officer (DRO) decision, the RO changed the effective date to December 10, 2004 on the grounds of clear and unmistakable error.  

In a decision dated in April 2016, the Board granted an earlier effective date of December 12, 2000, for the grant of service connection for CAD, and remanded the issue of an initial disability rating higher than 10 percent for CAD for additional development.  The Board also remanded the issues of service connection for nicotine dependence and a respiratory disorder for issuance of a statement of the case (SOC).

In July 2017, the RO issued an SOC on the issues of service connection for nicotine dependence and a respiratory disorder.  The Veteran did not file a Form 9/perfect his appeal for these benefits.

In a rating decision dated in December 2017, the RO increased the rating for CAD from 10 percent to 30 percent, effective May 23, 2011; with a temporary total rating of 100 percent from December 30, 2015 to April 1, 2016, due to myocardial infarction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As stated above, in April 2016 the Board remanded this initial rating claim for additional development, including a VA examination, and in August 2017 the Veteran was afforded a VA Heart Conditions examination.  In the ensuing report the examiner noted that an echocardiogram on March 21, 2016, found left ventricular ejection fraction (LVEF) of 60-64%, and that stress testing had been done [in some fashion or another] on August 23, 2017.  See, e.g., examiner's notation on VA examination report, p. 11, that the Veteran had undergone "both an exercise stress test and an interview-based METs test."  However, the examiner did not provide the Veteran's METs, instead stating "results not accessible at this time."  See August 2017 VA examination report, pp. 10, 11, 13.  It also appears that an echocardiogram was scheduled in conjunction with the August 23, 2017 examination but was not done.  See examination report, p. 12.  This is significant in light of the 2017 examiner's assertion that "there is a worsening of the veteran's symptoms."  See August 2017 VA examination report, p. 12.  See also September 30, 2016 VA Cardiology Telephone Encounter Note, in which the Veteran reported increased shortness of breath after walking 50 meters; and July 2011 letter from a VA physician, who averred that despite an ejection fraction of 64 percent, the Veteran had "a very low MET level at the current time."  The August 2017 VA examination report is thus inadequate for rating purposes.  Remand for a new VA examination is warranted.

Additionally, in April 2016 the Board granted an earlier effective date of December 12, 2000 for the grant of service connection for CAD, and on review of the record it appears that the Veteran may have been convalescing from triple bypass surgery at that time.  See August 2017 VA examination report, p. 6, noting that the Veteran had undergone triple bypass surgery in 2000 at the Greenville HealthCare System in South Carolina.  See also VA medical records dated September 14, 2016, noting that the Veteran was "CAD s/p CABG 3 vessel in 2000."  Inasmuch as this appeal is for a higher initial rating, a request should be made for the year 2000 CABG and follow-up records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's year 2000 triple bypass records, including follow-up records, from the Greenville HealthCare System in South Carolina.  After obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records. 

2.  Schedule the Veteran for a new VA examination to assess the severity of his service-connected CAD status post CABG disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including an exercise stress test and an echocardiogram.  If the examiner determines that contemporaneous exercise stress testing and/or an echocardiogram is not necessary, he or she should provide an explanation.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected CAD under the rating criteria.  In particular, the examiner should address the following:

 (1) the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

 (2) whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

 (3) whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

 (4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completion of the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

